                                                                         REC/2E02I0VED
      Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 1 of 13 PageID #:1



                                                                                 9/9
                                                                                        . BRUTO    N
                                                                              THOMA.SDG
                                                                                      IS T R IC T COURT
                                                                           CLERK, U.S
    IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

                                 ILLINOIS, EASTERN DIVISION

AVALON SMOKE SHOP,                                    )                  JUDGE KENNELLY
                                                                      MAGISTRATE JUDGE COLE
             PLAINTIFF,                               )
                                                      )
                                                                        1:20-CV-05316
              V.                                      )
                                                      )
ILLINOIS DEPARTMENT OF FINANCIAL                     )
AND PROFESSIONAL REGULATION;                          )
BRETT BENDER, DEPUTY DIRECTOR;                        )
ILLINOIS OFFICE OF MINORITY ECONOMIC )
EMPOWERMENT; ALMA M. TELLO, DEPUTY )
DIRECTOR; and AS-YET UNKNOWN                          )
DEFENDANTS.                                           )
                                          COMPLAINT

Plaintiff, hereby submits this complaint against the Defendants. In Support of the relief requested

herein, Plaintiff states as follows:

                                        INTRODUCTION

    1. This week the State of Illinois intends to award a total of 75 Adult Use Cannabis

        Dispensary Licenses to 21 companies. The value of said licenses is estimated to be above

        $1 Billion. The names of said companies were released last week and it has since been

        revealed that many of the recipients are politically connected within in the State of

        Illinois and/or KMPG which is the company used to grade the License Applications.
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 2 of 13 PageID #:2




   KMPG was awarded a NO BID contract by the State of Illinois to decide the recipients of

   the Licenses.

2. The State of Illinois received over 4000 applications from over 700 applicants who

   desired to open a dispensary. Many of the applicants were Social Equity Applicants that

   were supposed to receive Technical Assistance and Financial Assistance which were not

   given during the application period.

3. The 21 Companies that were awarded licenses qualified for the additional 5 point bonus

   point given to Veterans. This additional awarding of points was discriminatory against

   individuals who’ve never served in the Military.

4. The State of Illinois failed to put in place safeguards to prevent fraud from individuals

   who were ineligible for Social Equity Status. Many applicants formed agreements with

   individuals for the sole purpose of utilizing their address, criminal records or employment

   status to qualify for the additional social equity points.

5. The State of Illinois has denied over 700 Applicants the right to an administrative hearing

   or Judicial Review to appeal the findings. The States decision to restrict the applicants

   right to an appeal is unconstitutional and cannot be permitted.

6. Accordingly, in conjunction with this complaint, Plaintiff herein seeks injunctive relief

   for the reasons specified below.

                                JURISDICTION AND VENUE

7. This court has jurisdiction pursuant to 28 U.S.C. 1331 and 28 U.S.C. 1367, Plaintiff

   brings a federal claim arising under the United States Constitution as well as a state law

   claim so related as to form part of the same case or controversy. Venue is pursuant to 28

   U.S.C 1391 as the events giving rise to these claims occurred in this district, the
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 3 of 13 PageID #:3




   Plaintiff’s Principle Place of business is in this district and the defendants maintains their

   offices in this district.

                                        PARTIES

8. Plaintiff Avalon Smoke Shop LLC, is 100% owned by a African American Woman who

   resides in a community disproportionately impacted by Cannabis.

9. Defendant, Brett Bender, is the Deputy Director of the Illinois Department of Financial

   and Professional Regulation.

10. Defendant, Alma M. Tello is the Deputy Director of the Office of Minority Economic

   Empowerment.

                                      BACKGROUND

11. In 2019, the General Assembly passed the Cannabis Regulation and Tax Act (the “Act”).

   The Act was suppose to ensure that individuals impacted by Cannabis would have fair

   chance at being awarded a license. This Act allowed for Medical Use Only Dispensaries

   already licensed in the State of Illinois to receive the 1st round of Recreational Use

   Licenses. By allowing this, the Act permitted the 1st round of Licenses to go to owners

   that are majority owned by Caucasian Males.

12. The Act intended to make up for the lack of minority representation by enacting the

   Social Equity Program which should have given minorities the chance of being awarding

   75 additional Recreational/Adult Use Dispensary Licenses (“license”).

13. According to the Act, Applicants who qualified for Social Equity would receive Financial

   Assistance in the form of Loans and Grants, Technical Assistance to assist with

   completing the application and reduced Application Fees.
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 4 of 13 PageID #:4




14. In October 2019, the Illinois Department of Financial and Professional Regulation

   (“Department”) issued the procedures to earn the license. Applicants would be graded on

   a point scale up to 250 points which would be graded by KMPG. KMPG was awarded a

   $4.2M NO-BID Contract to grade submitted Applications.

15. The Department decided 50 of the 250 points would be given if the Applicant qualified

   for Social Equity. Social Equity Applicant “means an applicant that is an Illinois resident

   that meets one of the following criteria:

       a. (1) an applicant with at least 51% ownership and control by one or more

           individuals who have resided for at least 5 of the preceding 10 years in a

           Disproportionately impacted area;

       b. (2)an applicant with at least 51% ownership and control by one or more

           individuals who: have been arrested for, convicted of, or adjudicated delinquent

           for any offense that is eligible for expungement under this Act; or is a member of

           an impacted family;

       c. (3)for applicants with a minimum of 10 full-time employees, an applicant with at

           least 51% of current employees who: currently reside in a Disproportionately

           Impacted area or have been arrested for, convicted of, or adjudicated delinquent

           for any offense that is eligible for expungement under this Act or member of an

           impacted family.

16. The Department also granted 5 additional points to individuals that have a current status

   of a Veteran.

17. In September 2019, the Plaintiff communicated with the Defendant Alma Tello via email,

   to determine when the technical workshops would be given to provide applicants with
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 5 of 13 PageID #:5




   assistance on completing their application and the completing the loan process. The

   Plaintiff received no response.

18. In November 2019, the Plaintiff reached out again to Defendant Alma Tello via email, to

   determine when the technical workshops would be given to provide applicants with

   assistance on completing their application and the completing the loan process. The

   Plaintiff received no response.

19. In November 2019, the Plaintiff reached out to the Defendant the Department, to

   determine when the technical workshops would be given to provide applicants with

   assistance on completing their application and the completing the loan process. The

   Plaintiff phone number was requested and the Plaintiff received an update via phone. The

   Plaintiff was notified that the Department has no trainings or workshops planned or

   scheduled. The Plaintiff was notified that the Department was unsure of how to

   effectively run the workshop due to the process being new. The Plaintiff reminded the

   Defendant that the ACT mandated that Social Equity Applicants should be giving

   application assistance and that there were currently business taking advantage of our need

   of assistance.

20. On December 9, 2019 the Defendants held the 1st technical assistance workshop which

   had a limited number of seats. It should be noted that the workshop was held the day

   before the application window opened. The Defendants went on to host additional

   workshops and the Plaintiff attended one held on December 16,2019. The workshop

   consisted of a Power Point Presentation of the exact material given on the IDFPR

   website. The Plaintiff was not given any one on one assistance with the application.
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 6 of 13 PageID #:6




21. Present as well, was a Representative of the John Marshall Law School that informed

   attendees of a program they offer to applicants that would provide assistance with

   Application. This representative informed Attendees that program was over for the

   semester and the program wouldn’t open again until the end of January. The attendees

   were essentially provided information for a program that was of no use to them as the

   application was due January 2, 2020. At one point, a speaker informed the attendees that

   if they’d yet to start the application than it was already too late. The Speaker failed to

   realize that Defendants inability to provide effective and timely workshop/resources

   caused many social equity applicants to get a late start.

22. At the workshop held on December 16, 2019 the Plaintiff was also notified of the

   procedure to obtain the Social Equity Loan that was necessary to complete Exhibit O –

   Financial Information in the application. The requirements for Exhibit O states that

   applicants provide a statement, and any supporting documentation you wish to provide,

   attesting that if granted a license the applicant will have access to sufficient funds to own

   and operate an adult use cannabis dispensing organization. The Plaintiff was informed

   that the loans wouldn’t be processed in time to provide evidence of approval of the loan.

   It was recommended during the workshop that instead of providing Proof of Funds to

   simply write that the Plaintiff intends to apply for a loan through the Social Equity

   Program. This solution was unacceptable and had the potential to negatively impact

   Social Equity Applicants. The Plaintiff expressed concerns that Social Equity Applicants

   who were relying on loans from the Department would appear insufficient compared to

   applicants that were able to obtain funding outside of the Social Equity Program.
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 7 of 13 PageID #:7




23. The Department failed to put in place safeguards to prevent fraud from individuals who

   were ineligible for Social Equity Status. Many applicants formed agreements with

   individuals for the sole purpose of utilizing their address, criminal records or employment

   status to qualify for the additional social equity points. An example of this can be found

   in a Chicago Sun Times Article titled “Lawmakers warn ‘unscrupulous businesses’ are

   using social equity candidates as fronts in bid to get new pot licenses in Illinois”. The

   article reported of an Social Equity Applicant being approached by Companies to be used

   as a Front or Cover as the majority owner. Many companies that wouldn’t typically

   qualify made agreements with individuals to act as owner only for ownership to be

   replaced in a few years.

24. By allowing companies to put in place deceptive ownership charts, the Plaintiff was

   directly punished. The real owners of these companies have more insider knowledge than

   a true Social Equity Applicant could possess without having hands on experience in this

   industry. Many of the companies granted a license have questionable majority ownership

   that needs to be vetted by an independent investigator. The Department also needs to put

   in place more stringent measures to prevent this from occurring in the future.

25. To add further insult to injury, the Plaintiff discovered the Map for Disproportionately

   Impacted Communities included communities that do not appear to impacted. For

   Example, the address 200 W Oak St, Chicago, Il 60610 would qualify as a Social Equity.

   This address is only 4 blocks away from Perillo BMW and 6 blocks away from Gibson’s

   Steak House. This location is Downtown Chicago and shouldn’t qualify anyone as Social

   Equity Status.
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 8 of 13 PageID #:8




26. On September 3, 2020, the Department released the name of the Recipients of Dispensary

   License. Out of the 700 plus applications, KPMG determined that only 21 Companies

   qualified for licenses. It has been determined that many of the companies have political

   influence in the State of Illinois with one manager being an employee of KPMG. The list

   includes a former Super Intendent of the Chicago Police Department, the leader of the

   Illinois Cannabis Trade Association/lobbying group, the owner of a successful and

   influential Gold Coast Restaurant and at minimum one Democratic lobbyist.

27. The Department stated, that these companies obtained the maximum number of points

   which includes the five additional points for having a veteran as a majority owner. The

   Plaintiff submitted an application that contained all the necessary information to obtain a

   high score minus the five points for being a veteran. The Plaintiff has been discriminated

   against and punished for not serving in the military. Being a Veteran, should not be a

   mandatory requirement of the Department in order to open a Dispensary in the State of

   Illinois. The Departments interpretation of the Act and decision to award Veterans an

   additional 5 points has prevented the Plaintiff from being eligible for a Dispensary

   License.

28. In following the Emergency Rules published by the Department, a lottery will be held

   with the 21 tied applicants to determine the final winner of the 75 licenses. The earliest

   the lottery could be held is Sept 10, 2020. The Department has announced that there will

   be no agency administrative hearing to appeal the decision and that the only recourse is to

   file a lawsuit.

29. Having established a procedure where the State is going to give away more than a billion

   dollars of valuable Licenses to what appears to be a group of 21 politically-connected
  Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 9 of 13 PageID #:9




   insiders, it is unconstitutional to deny the 4,000+ unsuccessful applications any ability to

   timely challenge the process by which they were not selected to participate in this

   Lottery. Due process requires a procedure be made available in time to obtain a

   meaningful remedy of participating in the lottery process.

30. Moreover, state law authorized a total of 75 Licenses; there is no statutory authorization

   to award more Licenses. If the Lottery proceeds and these Licenses are awarded, the

   winning applicants begin the process of building their dispensaries. The Department will

   likely argue that there is no ability to make whole (award a new License) to any

   unsuccessful applicants who can subsequently prove they should have been permitted to

   participate in the Lottery, much less that they would have won a License by lot.

31. The way the process has been set up by the Department, the Plaintiff has no opportunity

   to challenge the denial of their eligibility to participate in the Lottery. By design, there is

   no administrative review. By the time the Plaintiff has any opportunity for judicial

   review, even if any be proven to the Court's satisfaction they should have been a

   candidate for licensure, the State will argue that it is too late to afford them a License,

   because the Lottery will have already occurred, and the 75 dispensaries will be under

   construction.

32. That process does not comport with due process. Where- as the State is awarding

   enormously valuable Licenses to politically-connected insiders, there has to be at least

   some opportunity for meaningful judicial review. Because the process here was

   specifically designed to avoid that opportunity, the Lottery should be enjoined until the

   State provides the Plaintiff (and all others who ask) an opportunity to challenge the
Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 10 of 13 PageID #:10




    Department's decision and the information with which to do so, as well as the ability to

    receive a chance for a license should the Court deem it to be appropriate.

33. At the time, The State of Illinois has a sufficient number of Recreational and Medicinal

    Dispensaries to meet the needs of residents. The residents of the State of Illinois will not

    be faced with undue burden if the 75 licenses are delayed until all issues are resolved by

    the Defendants’ .

                                     COUNT I DUE PROCESS

34. Plaintiff reallege all allegations of this Complaint as if fully set out herein.

35. By all of the above, Defendants, and each of them, are improperly denying Plaintiff a fair

    opportunity to challenge the decision to exclude them from the Lottery in a meaningful

    way at a meaningful time. As a result the Plaintiff is being deprived of property rights

    without due process of law and lack an effective remedy. Plaintiff have been injured as a

    direct and proximate result.

36. Plaintiff is entitled to sufficient notice of the basis, if any, underlying the Department’s

    decision that they are not a qualified Applicant, and a fair hearing process to challenge

    that basis. Moreover, this process must be afforded at a meaningful time when relief can

    still be effectively granted.

37. To preserve Plaintiff ability to obtain a remedy and this Court’s ability to afford one, the

    Court ask the court to Enjoin Defendant as follows:

        a. Enjoin Defendants from conducting the Lottery until after the Plaintiff has

            received a fair opportunity for judicial review as to the Department’s bases for its

            finding against them, and a determination of the validity of the Department’s

            decision;
Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 11 of 13 PageID #:11




        b. Enjoin that Defendants must conduct an Independent Investigation to ensure that

            there were zero instances of Fraud in awarding the 21 Licenses. The Department

            has to provide evidence that the recipients are true Social Equity Applicants. The

            Department should also make public any Partnership Agreements held by the 21

            Social Equity Applicants to further ensure that the Companies qualify as Social

            Equity.

        c. Enjoin that Defendants must stop the issuance of the Licenses and provide Social

            Equity Applicants with Application Assistance and Proof of Funds Letters. The

            Defendants should allow companies that submitted the application during the

            initial application period a chance to resubmit their completed application once

            the Defendant provides the required workshops.

        d. Enjoin that Defendants shall remove the 5 additional points awarded for Veteran

            Status.

        e. Enjoin that Defendants must conduct an Independent Investigation to review the

            Disproportionately Impacted Map to ensure that locations are actual communities

            impacted by Cannabis.

                               Count II – Denial of Access to Courts

38. Plaintiff reallege all allegations of this Complaint as if fully set out herein.

39. Defendants are refusing to afford Plaintiff a procedure consistent with Due Process to

    challenge its decision denying them the opportunity to enter the lottery.

40. Although Defendants have invited all non-eligible applicants to file lawsuits to challenge

    the Department’s decision, Defendants intend to deprive the court of the ability to
Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 12 of 13 PageID #:12




   provide relief for any violation. Specifically, Defendants intend to award the Licenses

   before any court can act.

41. By all of the above, Defendants, and each of them, are depriving Plaintiff of access to

   court. Even if Plaintiff proves a violation by the Department and entitlement to Tied

   Applicant status, it will contend that no Licenses will remain to be awarded and that this

   Court has now power to grant relief. Plaintiff has been injured as a direct and proximate

   result.

42. To remedy at least part of Plaintiff’ injuries, the Court should enjoin Defendants as

   follows:

       a. Enjoin Defendants from conducting the Lottery until after Plaintiff has received a

             fair opportunity for judicial review as to the Department’s bases for its finding

             against them, and a determination of the validity of the Department’s decision;

       b. Enjoin that Defendants must ensure an Independent Investigation to establish that

             there were zero instances of Fraud in awarding the 21 Licenses. The Department

             has to provide evidence that the recipients are true Social Equity Applicants. The

             Department should also make public any Partnership Agreements held by the 21

             Social Equity Applicants to further ensure that the Companies qualify Social

             Equity.

       c. Enjoin that Defendants shall remove the 5 additional points awarded for Veteran

             Status.

       d. Enjoin that Defendants shall review the Disproportionately Impacted Map to

             ensure that locations are actual communities impacted by Cannabis.

                                Count III – Administrative Review
    Case: 1:20-cv-05316 Document #: 1 Filed: 09/09/20 Page 13 of 13 PageID #:13




   43. Plaintiff reallege all allegations of this Complaint as if fully set out herein.

   44. On or about September 3, 2020, The Department made final administrative decisions

       affecting Plaintiff’ rights. A copy of the decisions are attached hereto.

   45. Plaintiff has asked the court to review the decisions because they are not in accordance

       with the law, inter alia, for the reasons explained in this Complaint.

   46. Plaintiff further request the Court to Enjoin the Department to file an answer to this

       Complaint consisting of the entire record of the process and grading resulting in the

       decision on the Plaintiff’ application and on the applications of those deemed Tied

       Applicants.

   47. Plaintiff have exhausted all available remedies under the Administrative Review Law and

       has no further plain, speedy, adequate remedy under the law.

   48. Therefore, the Plaintiff ask the court to extend other remedies or fair hearing and to

       extend the time to institute a fair hearing process to their decision under the Law.

WHEREFORE, Plaintiffs respectfully request that Court grant the injunctive relief sought herein,

as well as any other relief available in equity or at law, including but not limited to the Licenses

under consideration.

                                                               Respectfully Submitted,
                                                               Avalon Smoke Shop LLC
                                                               /S/ Naomi Williams Owner
Avalon Smoke Shop LLC
7930 S Drexel
Chicago, IL 60619
773-426-2276
